
	

115 S2668 IS: To require a pilot program on the earning by special operations forces medics of credits towards a physician assistant degree.
U.S. Senate
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2668
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2018
			Mr. Burr (for himself, Mrs. Murray, Mr. Nelson, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a pilot program on the earning by special operations forces medics of credits towards a
			 physician
			 assistant degree.
	
	
		1.Pilot program on earning by special operations forces medics of credits towards a physician
			 assistant degree
 (a)In generalThe Secretary of Defense shall conduct a pilot program to assess the feasibility and advisability of partnerships between special operations forces and institutions of higher education with appropriate accreditation, and health care systems if determined appropriate by the Secretary for purposes of the pilot program, through which special operations forces medics earn credit toward the accredited master's degree of physician assistant for military operational work and training performed by the medics.
 (b)DurationThe Secretary shall conduct the pilot program for a period not to exceed five years. (c)Clinical trainingPartnerships under subsection (a) shall permit medics participating in the pilot program to conduct clinical training at medical facilities of the Department of Defense and the civilian sector in order to meet the increasing demand for highly trained health care providers at such facilities.
 (d)EvaluationThe evaluation of work and training performed by medics for which credits are earned under the pilot program shall comply with civilian clinical evaluation and accreditation standards applicable to the awarding of master's degrees of physician assistant.
			(e)Reports
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representative a report that shall include the following:
 (A)A comprehensive framework for the military education to be provided to special operations forces medics under the pilot program, including courses of instruction at institutions of higher education with appropriate accreditation and any health care systems participating in the pilot program.
 (B)Metrics to be used to assess the effectiveness of the pilot program. (C)A description of the mechanisms to be used by the Department, medics, or both to cover the costs of education received by medics under the pilot program through institutions of higher education or health care systems, including payment by the Department in return for a military service commitment, tuition or other educational assistance (including scholarships, grants, or financial aid) by the Department, use by medics of post-9/11 educational assistance available through the Department of Veterans Affairs, and any other mechanisms the Secretary considers appropriate for purposes of the pilot program.
 (2)Final reportNot later than 90 days after completion of the pilot program, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a final report on the pilot program. The report shall include the following:
 (A)An evaluation of the pilot program using the metrics of assessment set forth pursuant to paragraph (1)(B).
 (B)An assessment of the utility of the funding mechanisms set forth pursuant to paragraph (1)(C). (C)An assessment of the effects of the pilot program on recruitment and retention of medics for special operations forces.
 (D)An assessment of the feasibility and advisability of extending one or more authorities for joint professional military education under chapter 107 of title 10, United States Code, to warrant officers or enlisted personnel, and if the Secretary considers the extension of any such authorities feasible and advisable, recommendations for legislative or administrative action to so extend such authorities.
 (f)Construction of authoritiesNothing in this section may be construed to— (1)authorize an officer or employee of the Federal Government to create, endorse, or otherwise incentivize a particular curriculum or degree track; or
 (2)require, direct, review, or control a State or educational institution, or the instructional content, curriculum, and related activities of a State or educational institution.
				
